A Verdict was found, and judgment rendered for the plaintiff. Tiie defendant obtained a Supersedeas from the Superior Court of law,(1) which reversed the judgment, on the ground that the County Court erred in refusing to give the instruction requested; and that judgment, upon an appeal to this Court, was affirmed.

 Note. In the petition for the Supersedeas, it was remarked, that the County Court, in it’s opinion and instructions to the Jury, proceeded either on the principle that the presumption of payment, arising from lapse of time, was not admissible in relation to an instrument not under seal, or that, if admissible, such presumption was repelled by the evidence offered to the Jury on the part of the plaintiff. The petitioner was advised that presumption of payment arising from lapse of time, had been adopted as a rule of evidence generally, and, on principle, applied equally to cases of unsealed as of sealed instruments; or, if any thing, move strongly to the former; and, if such presumption is to be repelled by evidence, the Jury are the only judges of the weight of such evidence:—that, if the Court did not proceed on the principle first stated, then they had taken upon themselves the province of deciding on the weight of the testimony offered, and had not submitted it to the Jury; and thus, on either ground, the opinion and instructions, under which the Verdict was rendered, were erroneous